DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nitsu et al. (US 4,370,013) hereafter Nitsu.
Regarding claim 1, Nitsu, discloses a connector 10 comprising: a housing 16 configured to house therein a terminal 12 along an axial direction; a front holder 14 assembled to an end portion in the axial direction of the housing, the front holder 14 being configured to hold the terminal 12 between the housing 16 and the front holder 14 in the axial direction; and a restriction member 22, 24 assembled to the housing 16, wherein the front holder 14 includes a latch claw portion 62, 64 configured to latch the housing 16 and the front holder 14, the housing 16 includes a latch arm portion 58 extending along the axial direction, the latch arm portion 58 being configured to be latched to the latch claw portion 62, 64 in a state where the housing and the front holder are assembled, and the restriction member 22/24 includes, in a state of being assembled to the housing, a restriction piece (front portion of) 22/24 that is located adjacent to the latch arm portion 58 that is in a state of being latched to the latch claw portion (see figs. 3-4), the restriction piece (front portion of) 22/24 being configured to restrict displacement of the latch arm portion toward a latch release side (see figs. 3-4). 
Regarding claim 2, Nitsu, discloses the housing 16 includes an opening 66 formed at an end portion on the opposite side to the front holder side 14 in the axial direction, and the restriction member (front portion of) 22/24 is assembled to the opening 66  and closes the opening.

    PNG
    media_image1.png
    573
    533
    media_image1.png
    Greyscale
Regarding claim 3, Nitsu, discloses the restriction member (front portion of) 22/24 includes an outer-peripheral wall portion (body portion of the front portion of 22/23) WP formed around an axis along the axial direction, and the restriction piece (front portion of) 22/24 is formed so as to project along the axial direction from the outer-peripheral wall portion.
Regarding claim 4, Nitsu, discloses the restriction member (front portion of) 22/24 includes an outer-peripheral wall portion WP (body portion of the front portion of 22/23) formed around an axis along the axial direction, and the restriction piece (front portion of) 22/24 is formed so as to project along the axial direction from the outer-peripheral wall portion WP.
Regarding claim 6, Nitsu, discloses the latch claw portion 62, 64 protrudes from an inner wall surface INS of the housing .  
Regarding claim 7, Nitsu, discloses the latch claw portion 62, 64  protrudes on an inner side INS along a width direction from an inner wall surface of the housing.  
Regarding claim 8, Nitsu, discloses a water stop member 18, 20, 26 that is annularly formed and is attached to an outer circumferential surface of the outer-peripheral wall portion of the restriction member (upon assembly).  
Regarding claim 10, Nitsu, discloses the latch claw portion 62, 64 is provided on an inner wall surface INS in a width direction of a body portion of the housing 16, and the latch arm portion 58 is formed on an end wall portion of the front holder 14.
Regarding claim 5, Nitsu, discloses a wire harness (FIG. 5)  comprising: a wiring material 56 having conductivity; and a connector 10 (Figs. 1-5) electrically connected to the wiring material 56, wherein the connector 10 includes a housing 16 configured to house therein a terminal 12 electrically connected to the wiring material along an axial direction, a front holder 14 assembled to an end portion in the axial direction of the housing 16, the front holder 14 being configured to hold the terminal 12 between the housing 16 and the front holder 14 in the axial direction, and a restriction member 22, 24 assembled to the housing 16, the front holder 14 includes a latch claw portion 62, 64 configured to latch the housing 16 and the front holder 14, the housing 16 includes a latch arm portion 58 extending along the axial direction, the latch arm portion 58 being configured to be latched to the latch claw portion 62, 64 in a state where the housing and the front holder are assembled, and the restriction member 22,24 includes, in a state of being assembled to the housing 16, a restriction piece (front portion of) 22/24 that is located adjacent to the latch arm portion 58 that is in a state of being latched to the latch claw portion 62, 64, the restriction piece (front portion of) 22/24 being configured to restrict displacement of the latch arm portion 58 toward a latch release side.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the prior art of record does not discloses or suggest a connector comprising a water stop member is interposed between an outer circumferential surface of an outer-peripheral wall portion and a wall surface of an opening of a housing and comes into contact with the wall surface of the opening when a restriction member is assembled to the opening as required in combination with other limitations of this claim.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD C PATEL/Primary Examiner, Art Unit 2831